 
Exhibit 10.3



Consulting Agreement


This Consulting Agreement (the “Agreement”) is entered into this 8th day of
April, 2011 by and between Global Recycling Technologies, Ltd., located at 4802
East Ray Road, Suite 23-196, Phoenix, AZ 85044 (hereinafter referred to as or
the “Company”) and Ventana Capital Partners, Inc., a Nevada corporation, with
principal offices at 5782 Caminito Empresa, La Jolla, California 92037
(hereinafter referred to as “Consultant”).


A.  
The Company seeks to retain Consultant to provide certain consulting services to
the Company upon the terms and conditions set forth in this Agreement.



B.  
The Company seeks to become a publicly traded company on the over the counter
bulletin board (the “OTCBB”).  The Company wants to achieve certain corporate
objectives and wishes to engage the Consultant to assist the Company in
achieving its goals.  The Company has provided the Consultant with a copy of its
business overview and internal financials.



C.  
Services to be provided by Consultant as described in Section 1.0 of this
Agreement are contingent on the Company providing PCAOB audited financials to
the Consultant.



NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:


1.0  
Services.



In consideration of the compensation paid by the Company to Consultant as
described in Section 2.0 of this Agreement, Consultant shall undertake its best
efforts to provide the Company with the following services for the purpose of
assisting the Company in obtaining additional capital and facilitating investor
relations, communications and public relations to investors and also to:


 
1.01
Assist the Company in coordinating documents as required by their legal counsel
and to assist the Company and its officers and directors in connection with the
items described in this Agreement.  In addition, Consultant shall undertake its
best efforts to:



(a)  
Provide the Company with a public shell company (the “Shell”) that is currently
listed on the OTCBB for the purposes of effecting a reverse merger of the
Company into the Shell.



(b)  
Assist the Company with filing documents with the SEC and FINRA to gain approval
for a name and symbol change to trade their stock on the OTCBB.



(c)  
Provide SEC attorney to assist Company with all Securities and Exchange and
FINRA filings for a period of twelve months.



 
1

--------------------------------------------------------------------------------

 
 
(d)  
Assist the Company with the structure and final capitalization of the company.



(e)  
Assist the Company with third-party contractors to provide investor and public
relations campaigns for awareness to the investment community.



(f)  
Assist the Company with choosing a research analyst and arranging for road shows
with broker dealers and institutional investors.  (Such fees are additional and
to be pre approved and paid by Company).



(g)  
Assist the Company in preparing presentations to various institutional investors
at industry conferences.



(h)  
Assist the Company with guidance concerning perception and nuances of
positioning their Company’s stock in the US public markets.



(i)  
Provide the Company with guidance concerning financing agreements that the
company may enter into from time to time.



(j)  
Assist the Company with introductions to Investment Banking funding sources and
NASD broker dealers (the “Underwriter”) of the Consultant for the purposes
raising a minimum of $5,000,000 for the Company, based up a pre-money valuation
of $ 23 million (a “Financing”).



(k)  
Assist Company with the negotiations, transaction terms, conditions and
structure of contractual agreements as required by the Company.



(l)  
Assist the CEO of the Company with all matters concerning the future growth and
direction of the Company.



2.0  
Compensation to Consultant.



In consideration for the services provided by Consultant described in this
Agreement, together with other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Company agrees that it shall pay
Consultant the following compensation:
 
 
2

--------------------------------------------------------------------------------

 
 
 
2.01
Stock Compensation.
The Company agrees that the Consultant shall receive 7,000,000 common shares
(the “Shares”) of the Company’s stock based upon a total of  23,000,000  common
shares of the Company’s stock on a fully-diluted, as converted, basis (i.e.,
including issued and outstanding shares and any options, warrants, or
convertible securities that have not yet been exercised or converted) .  The
Shares shall be issued either (a) directly from the Shell prior to closing on
the reverse merger or (b) from the Company post closing of the Shell
transaction.  The Shares shall be issued in the name of the Consultant or its
designee.


 
 
2.02
Third Party Contractors.  
Consultant will provide a list of third-party contractors to the Company.  Such
contractors may be compensated with common Shares of the Company’s stock.  Such
stock will be issued directly by the Company and deducted from the total number
of Shares to be issued to the Consultant, subject to compliance with any
applicable securities laws and exemption qualification requirements.  The Shares
delivered to Consultant are non dilutive for the Term of this agreement except
for shares issued from any future capital raises provided such raise is issued
at no less than $.50 USD per share and shall not take into account the shares
issued pursuant to the exercise of any options, warrants, or convertible
securities referenced in Section 2.01 above totaling no more than 23,000,000
common shares of the Company’s stock.

 
 
2.03
Cash Compensation.
No monthly cash compensation to be paid to Consultant.



 
2.04
Financings.
For Financing transactions the Company agrees to pay a fee of ten percent (10%)
of the transaction plus ten percent (10%) warrant coverage equal to the total
amount of the funding plus a three percent (3%) non accountable expense
allowance (the “Financing Fee”.  The Financing Fee may be in the form of a
finder’s fee, consulting fee, financers’ fee or brokerage fee paid to a licensed
NASD broker dealer, subject to compliance with any applicable securities
regulatory requirements and will be further evidenced by a separate Placement
Agent Agreement between the broker dealer and Company.  “Financing” as described
in this section can include any combination of committed senior term or
subordinated debt, preferred or common equity or their equivalents, exercise of
warrants or options (except for employees of the Company or its affiliate
companies), relief or assumption of debt or debt guarantees, renegotiations of
debt or debt guarantees, a restructuring, earn outs or similar transaction(s).
The Company has the sole discretion to accept or reject any transaction proposed
for a “Financing.” Issuance of shares for mergers or acquisitions (“M&A
candidate”) are exempt from Financing Fee if Consultant did not introduce M&A
candidate to the Company.

  
 
2.05
Non Performance and Break Up Fee.  Should the Consultant be unable to provide a
Shell acceptable to the Company, SEC attorney or Underwriter to the Company
within six months from the date that the Company completes its PCAOB
auditedfinancials (the “Financials”) and delivers such Financials to the
Consultant then the Company may cancel this Agreement.  If the Company does not
produce the Financials within six months from the date of this Agreement or
decides not to move forward with services as outlined in this Agreement, for any
reason other than a failure of Consultant to perform its obligations, then the
Consultant shall receive 3,500,000 shares as a “break up” fee.



 
 
2.06
Expenses.  Company will reimburse Consultant and his associates for all Travel
and Entertainment Expenses. The Company shall provide business class or first
class reservation seating for air travel that exceeds six
hours.  Aggregate monthly expenses in excess of $5,000.00 USD must be
pre-approved by an Officer or Director of the Company.



 
3

--------------------------------------------------------------------------------

 
 
 
2.07
Due Diligence Review.   Consultant and the Company agree that the parties will
cooperate in conducting a due diligence review of the Company, its officers,
directors, and affiliates to ensure that the Company is able to conduct an
offering and sale of its securities in a private equity financing. The parties
hereto agree to take all prudent actions to further the purposes of this
provision.



3.0
Term of Agreement.  Subject to the cancellation provisions above, the term of
this Agreement is for 24 months (the “Term”).



4.0           Confidentiality.

    4.01           Protection of Confidential Information.   Consultant
acknowledges that it will be provided with information about, and Consultant’s
engagement by the Company will throughout the Term bring Consultant into close
contact with, the confidential affairs of the Company, including proprietary
information about the business of the Company including, without limitation,
costs, finances, internal financial statements, projections, markets, sales,
customers, vendors, products, key personnel, operational methods, formulas,
methods of production, technical processes and methods, plans for future
developments, software, data bases, computer programs, specifications,
documentations, designs, trade secrets, technology, know-how, research and
development, inventions, patents and copyrights (and any renewals, reissues,
extensions,  divisions, continuations and continuations in part thereof and
registrations, applications, patents of addition and investor certificates) and
other information not available to the public (collectively “Confidential
Information”), all of which are highly confidential and proprietary and all of
which were or will be developed by the Company at great effort and expense.


4.02  
The Company and Consultant further acknowledge that the services to be performed
by Consultant under this Agreement are of a special unique, unusual,
extraordinary and intellectual character and that the nature of the relationship
of Consultant with the Company is such that Consultant is capable of competing
with the Company. In recognition of the foregoing, and as a specific inducement
for Company to enter into this Agreement, Consultant covenants and agrees that
during the Term and thereafter Consultant will:



(a)  
Keep secret all Confidential Information of the Company and not disclose the
same to anyone outside of the Company, either during or after the Term, except
with the Company’s prior written consent;



(b)  
Not make use of any of such Confidential Information for its own purposes or the
benefit of anyone other than the Company;



(c)  
Deliver promptly to the Company on termination of this Agreement, or at any time
the Company may so request, all Confidential Information including but not
limited to memoranda, notes, records, computer software discs, reports and other
confidential documents (and all copies thereof) relating to the Company and its
business, that Consultant may then possess or have under or its control.

 
(d)  
Notwithstanding the foregoing, information shall not be considered to be
Confidential Information if it is required to be disclosed by law or by any
government, regulatory or self-regulatory agency or body (unless Consultant is
advised in writing by Company’s counsel that the information is not required to
be disclosed); or if it becomes generally available to the public other than as
a result of Consultant’s acts or omissions.

 
 
4

--------------------------------------------------------------------------------

 
 
5.0           Miscellaneous.


5.01           Further Assurances.  Each of the parties shall hereafter execute
all documents and do all acts reasonably necessary to affect the provisions of
this Agreement.


 
5.02
Successors.  The provisions of this Agreement shall be deemed to obligate,
extend to and inure to the benefit of the successors, assigns, transferees,
grantees, and indemnities of each of the parties to this Agreement.



 
5.03
Independent Counsel.  Each of the parties to this Agreement acknowledges and
agrees that it has been represented by independent counsel of its own choice
throughout all negotiations which preceded the execution of this Agreement and
the transactions referred to in this Agreement, and each has executed this
Agreement with the consent and upon the advice of said independent
counsel.  Each party represents that he or it fully understands the provisions
of this Agreement, has consulted with counsel concerning its terms and executes
this Agreement of his or its own free choice without reference to any
representations, promises or expectations not set forth herein.



5.04           Integration. This Agreement, after full execution, acknowledgment
and delivery, memorializes and constitutes the entire agreement and
understanding between the
parties and supersedes and replaces all prior negotiations and agreements of the
parties, whether written or unwritten.  Each of the parties to this Agreement
acknowledges that no other party, nor any agent or attorney of any other party
has made any promises, representations, or warranty whatsoever, express or
implied, which is not expressly contained in this Agreement; and each party
further acknowledges that he or it has not executed this Agreement in reliance
upon any belief as to any fact not expressly recited hereinabove.


5.05           Counterparts.  This Agreement may be executed in any number of
counterparts.


 
5.06
Expenses Associated With This Agreement.  Each of the parties hereto agrees to
bear its own costs, attorney’s fees and related expenses associated with this
Agreement.



5.07           Arbitration.  Any dispute or claim arising to or in any way
related to this Agreement shall be settled by arbitration in the state where the
Company maintains its US headquarters at the time such dispute arose, in
accordance with that state’s laws, and without effect to that state’s choice of
law.  All arbitration shall be conducted in accordance with the rules and
regulations of the American Arbitration Association ("AAA").  AAA shall
designate an arbitrator from an approved list of arbitrators located in Phoenix,
Arizona, following both parties' review and deletion of those arbitrators on the
approved list having a conflict of interest with either party.  Each party shall
pay its own expenses associated with such arbitration.  A demand for arbitration
shall be made within a reasonable time after the claim, dispute or other matter
has arisen and in no event shall such demand be made after the date when
institution of legal or equitable proceedings based on such claim, dispute or
other matter in question would be barred by the applicable statutes of
limitations.  The decision of the arbitrators shall be rendered within 60 days
of conclusion of the arbitration, shall be in writing and mailed to all the
parties included in the arbitration.  The decision of the arbitrator shall be
binding upon the parties and judgment in accordance with that decision may be
entered in any court having jurisdiction thereof.
 
 
5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


For the
“Company”:                                                                           For
the “Consultant”:
 

Date:  April 8,
2010                                                                         Date:  April
8, 2010


 Global Recycling Technologies, Ltd                                             
 Ventana Capital Partners,






/s/ JOHN
LORENZ                                                                           /s/
Ralph Amato
John Lorenz –
CEO                                                                           Ralph
Amato - President
 
 
 
6

--------------------------------------------------------------------------------

 